133 F.3d 928
81 A.F.T.R.2d 98-401, 98-1 USTC  P 50,135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John C. McCURRY;  Leta M. McCurry, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-71076.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 19, 1997.

Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
John C. McCurry and Leta M. McCurry ("McCurrys") appeal pro se the tax court's dismissal of their amended petition for tax deficiency redetermination covering tax years 1991 and 1992.  The tax court concluded that the McCurrys' amended petition failed to state a claim for relief and advanced only meritless tax protester arguments.1  We have jurisdiction pursuant to 26 U.S.C. § 7482 (a)(1).  We review de novo, see Wilcox v. Commissioner, 848 F.2d 1007, 1008 (9th Cir.1988), and we affirm.


3
The McCurrys contend they are not liable for the assessed tax deficiencies for the years 1991 ard 1992 because the district director of the Internal Revenue Service ("IRS") allegedly failed to inform them of their duty to maintain financial records and to file accurate income tax returns.  We reject, this contention.


4
The tax code clearly imposes an affirmative duty upon taxpayers to maintain records of their income, see Cracchiola v. Commissioner, 643 F.2d 1383, 1385 (9th Cir.1981), and to file accurate tax returns, see United States v. Hicks, 947 F.2d 1356, 1360 (9th Cir.1991).  Moreover, the IRS has promulgated numerous regulations to inform taxpayers such as the McCurrys of their obligations under the tax code.  See Hicks, 947 F.2d at 1360.   The McCurrys, however, chose to ignore these obligations.  See id.


5
We have considered the McCurrys' remaining contentions and conclude that they are without merit.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The tax court also imposed sanctions against the McCurrys pursuant to 26 U.S.C. § 6673(a)(1), after determining that the McCurrys had filed their petition to delay tax collection.  The McCurrys, however, have not challenged this ruling on appeal